DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
Response to Amendment
The amendments filed with the written response received on July 19, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 8, 10, 19-20, and 22 have been amended; claims 6-7, 17-18, and 27 are withdrawn from further consideration; and claims 31-32 have been added. Accordingly, claims 1-32 are pending in this application, with an action on the merits to follow regarding claims 1-5, 8-16, 19-26, and 28-32.
Double Patenting
Examiner notes Applicant request the Double Patenting rejections be held in abeyance at least until the pending claims are otherwise allowed (see Remarks, p. 16, 1st full para.).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10, 12-13, 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9179711. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 9179711 include the limitations of the indicated claims of the instant application.  Further mapping can be seen in the chart below.  
Claims of Instant Application 17/644531 
relationship
Claims of US 9179711
1
broader than
1, 2
2
broader than
1, 2
10
broader than
1, 2
12
broader than
1, 2
13
broader than
1, 2
21
broader
than
2
31
broader than
1,2



Claims 1-5, 8-10, 12-16, 19-21, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 19, and 22-23 of U.S. Patent No. 11357628 and claims 1, 3-5, 8, 10-12, 14-16, 19, and 21 of U.S. Patent No. 11395517. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US patents include the limitations of the indicated claims of the instant application.  Further mapping can be seen in the chart below.  


Claims of Instant Application 17/644531 
relationship
Claims of 11357268
Claims of 11395517
1
broader than
1, 17
1, 12
2
broader than
1, 17
1, 12
3
broader than
 
3, 14
4
broader than
 
4, 15
5
broader than
 
5, 16
8
broader than
22, 23
8, 19
9
broader than
19
 
10
broader than
1, 17
1, 11
12
broader than
1, 17
1, 11
13
broader than
1, 17
1, 11
14
broader than
 
3, 14
15
broader than
 
4, 15
16
broader than
 
5, 16
20
broader than
 
8, 19
21
broader than
1, 17
10, 21
31
broader than
1, 17
1, 12


Claims 22-23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9179711 in view of French (US 2005/0210585).  Each of the limitations of the indicated claims of the instant application can be found in claims 1-2 of US 9179711 as detailed in the chart below, with the exception of “wherein the upper portion does not include an internal pocket” and “an opening extending longitudinally along at least a portion of the apparel, wherein the opening is configured to transition between an open configuration and a closed configuration, wherein, when in the closed configuration, a closure maintains the opening in the closed configuration.” French teaches infant apparel comprising where the upper portion (upper half of 80) does not include an internal pocket (as no pocket is disclosed on an inner side of 80) and an opening extending longitudinally along at least a portion of the apparel (opening provided at 26, see Fig. 4), wherein the opening is configured to transition between an open configuration (the configuration seen in Fig. 4) and a closed configuration (similar to configuration seen in Fig. 2), wherein, when in the closed configuration, a closure (fasteners 28) maintains the opening in the closed configuration (as seen in Fig. 2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was filed to exclude an internal pocket and add a longitudinal opening closable by apertures as taught by French in order to so that be baby can be more easily removed from the apparel.
Claims of Instant Application 17/644531 
relationship
Claims of US 9179711
22
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
1, 2
23
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
1, 2
30
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
2



Claims 22-26, 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 22-23 of U.S. Patent No. 11357268 and claims 1, 4-5, 8, 11, 15-16, and 19 of U.S. Patent No. 11395517 in view of French.   Each of the limitations of the indicated claims of the instant application can be found in the allowed claims of the referenced patents in the chart below, with the exception of “wherein the upper portion does not include an internal pocket” and “an opening extending longitudinally along at least a portion of the apparel, wherein the opening is configured to transition between an open configuration and a closed configuration, wherein, when in the closed configuration, a closure maintains the opening in the closed configuration.” French teaches infant apparel comprising where the upper portion (upper half of 80) does not include an internal pocket (as no pocket is disclosed on an inner side of 80) and an opening extending longitudinally along at least a portion of the apparel (opening provided at 26, see Fig. 4), wherein the opening is configured to transition between an open configuration (the configuration seen in Fig. 4) and a closed configuration (similar to configuration seen in Fig. 2), wherein, when in the closed configuration, a closure (fasteners 28) maintains the opening in the closed configuration (as seen in Fig. 2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was filed to exclude an internal pocket and add a longitudinal opening closable by apertures as taught by French in order to so that be baby can be more easily removed from the apparel.
This is a provisional nonstatutory double patenting rejection.

Claims of Instant Application 17/644531 
relationship
Claims of 11357268
Claims of 11395517
22
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
1, 17
1, 11
23
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
1, 17
1, 11
24
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
 
8, 19
25
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
 
4, 15
26
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
 
5, 16
28
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
22, 23
8, 19
29
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
22-23
8, 19
30
includes all limitations except for the exclusion of the internal pocket and having a longitudinal opening
1, 17
10, 21



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 22 recites, “wherein the upper portion does not include an internal pocket” which has not been disclosed in the specification.  See 35 USC 112(a) rejections below for further explanation;
Claim 31 recites, “wherein each of the wings is sized to restrain movement of the arm from exiting the wings into the portion that at least partially encloses the upper body of the infant, such that the two wings are configured to restrict the arms of the infant from moving over a torso of the infant within the portion that at least partially encloses the upper body of the infant” which has not been disclosed in the specification.  See 35 USC 112(a) rejections below for further explanation.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 31 (and claims 23-26 and 28-30 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites, “wherein the upper portion does not include an internal pocket” which has not been disclosed in the specification as originally filed.  While the specification discloses in para. 0109, “In some arrangements, the wing portion 140 may include an internal pocket. The pocket may enclose the lower arm and hand, or just the hand in a glove-like fashion. This further assists in retaining the hand relative to the face”, such a limitation is specifically referring to the wings which are only a part of the upper portion and not the upper portion itself which also includes a central portion, and therefore the written description does not have sufficient disclosure to exclude a pocket in the upper portion.  Further, while the drawings do not show an internal pocket in the upper portion, this does not constitute the possession of exclusion of pocket in the upper portion, as now claimed.  See MPEP 2173.05(i), which states "Any negative limitation or exclusionary proviso must have basis in the original disclosure", and "The mere absence of a positive recitation is not basis for an exclusion."  MPEP 2163.02 states, “An objective standard for determining compliance with the written description requirement is, ‘does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.’”   Although it mentions that an Applicant can rely on figures as well as words to show possession of the invention, the drawings cannot show a negative.  In other words they cannot show that Applicant contemplated specifically excluding an internal pocket in the upper portion, as now claimed.  Again, as stated in 2173.05(i), “The mere absence of a positive recitation is not basis for an exclusion.”  Therefore the limitation fails to comply with the requirement for written description.
	Claim 31 recites, “wherein each of the wings is sized to restrain movement of the arm from exiting the wings into the portion that at least partially encloses the upper body of the infant, such that the two wings are configured to restrict the arms of the infant from moving over a torso of the infant within the portion that at least partially encloses the upper body of the infant” which has not been disclosed in the specification. Such a limitation has not been disclosed in the written description as originally filed as the written description is not sufficient to show how such limitations are possible.  Restraining of the arms with respect to the elected embodiment is only disclosed in paras. 0029, 0040, 0055, 0089 which roughly disclose that the swaddling garment of the instant application effectively swaddles infants by sufficiently restraining movement of the limbs to suppress the startle reflex, yet still affords sufficient movement so that infants can get their hand(s) toward their mouth, so providing the opportunity for non-nutritive sucking without reliance on a pacifier.  However, there is no indication that movement of the arms is “restrained” from entering the portion of the upper body of the elected embodiment.  Further, “restrict[ion]” of the arms is disclosed in paras. 0046, 0054, 0096, 0099, 0101, 0111, 0117, 0119, and 0120, where it is disclosed that the arms are restricted from moving away from the bodice, but does not disclose where movement into the bodice portion is restricted.  For example, para. 0096 recites, “The wing portions 140 restrict movement of the arms away from the bodice portion 130 (that is, away from the infant's torso, in the opposite direction than depicted by the arrow marked "D" in the figures). This restriction in arm movement is achieved by the proportions of the wing portions, better understood by reference to Figures 1A, 2A, 3A,5 4A and 5A”, and in the Figures, it can be seen that arrow “D” is pointing toward the bodice portion.  Therefore, Applicant has sufficient description for restricting movement out of the wings and away from the bodice, but does not have sufficient description for restricting/restraining movement toward the bodice.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is indefinite as it recites, “wherein each of the wings is sized to restrain movement of the arm from exiting the wings into the portion that at least partially encloses the upper body of the infant, such that the two wings are configured to restrict the arms of the infant from moving over a torso of the infant within the portion that at least partially encloses the upper body of the infant.”  Such limitations appear to be purely functional and depend on the size and upper body strength of the infant wearing the apparel and therefore the scope of the claim is indefinite as it is unclear how one would determine infringement upon such a claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-14, 21, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss (WO 2007/098558).
Regarding claim 1, Moss discloses an infant apparel (10), comprising: a portion (12) for at least partially enclosing an upper body of an infant (as can be seen in Fig. 2 and disclosed on p. lines 9-11); and two wings (see annotated Fig. 2), each of the two wings extending laterally away from a side (30a/30b) of the portion for at least partially enclosing the upper body of the infant (as can be seen in annotated Fig. 2); wherein each of the two wings is sized large enough to surround and retain an arm of the infant in a hand-raised and elbow-bent position to a respective side of the infant (as can be seen in Fig. 4, hand 42 is raised while the elbow is bent and within the wing and on at least one infant, the apparel would be snug enough so that the wings surround and retain the arm in such a position, further it is noted that the apparel will fit differently sized infants in different manners and an intended size of the wings to the wearer anatomy is functional and not patentably significant; finally Examiner notes that the term "retain" is very broad and merely means "to be able to hold or contain" (Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com) and as the wing portion is able to contain the arm in an elbow-bent, hand raised configuration then it meets the claim limitation inasmuch as has been claimed and inasmuch as Applicant’s structure is able to “retain” the arm without further structural limitations), wherein each of the two wings includes a wing tip at an upper portion of the wing (see annotated Fig. 2), and wherein the apparel is configured to retain the arm of the infant in the hand- raised and elbow-bent position and within the wing (as when in the closed position of Fig. 2, the arm is capable of being restrained in the position of Fig. 4 in the absence of arm restraining members, see p. 4, lines 19-21) while allowing the infant to move one or more of the two wings to a mouth of the infant (such a position as seen in Fig. 4 places the hands near the face in a position where they are capable of being accessed by the mouth through small movements of the hands and head).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the apparel, there would be a reasonable expectation for the structure to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, Moss discloses wherein the portion for at least partially enclosing the upper body of the infant (12) tapers in below each of the two wings (as can be seen in annotated Fig. 2) such that the apparel is configured to prevent passage of an elbow of the infant out of a respective wing of the two wings (as shown in figure 4, the device is configured such that the infant’s elbow is bent with the elbow up to the hand placed in the area beyond line 36 with the elbow and arm held in that area by line 36 thus restricting movement of the arms).
Regarding claim 3, Moss discloses wherein the portion for at least partially enclosing the upper body of the infant (12) is further configured to cup each elbow of the infant to prevent passage of an elbow of the infant out of a respective wing of the two wings (as the shape of the upper portion and wings of Moss are almost identical to the shape of the instant application in the area of the elbow, and each taper as seen in annotated Fig. 2, then Moss meets the limitation as Applicant recites in para. 0107, “the wing portion 140 is shaped to taper in towards the bodice portion near the garment waist line (refer line "Y" in Figure 1) under the bent elbow, thereby cupping the bent elbow and further assisting to support the hands up near the face and to restrict the infant from moving the hands away from the face, by preventing passage of the arm out of the wing portion” thereby indicating that the tapering is responsible for the cupping and elbow movement prevention).
Regarding claim 9, Moss discloses further comprising a waistline below the two wings (see annotated Fig. 2 and note that one at least one wearer with a long torso, the actually waistline can be considered to be at the line shown in annotated Fig. 2) and an uppermost periphery of the apparel (see annotated Fig. 2), wherein a distance as measured from a most lateral part (at the wing tip) of one of the two wings to the waistline is smaller than a distance as measured from the uppermost periphery of the apparel to the waistline (as can be understood from the relative dimensions of annotated Fig. 2), such that the two wings restrict movement of the arm of the infant away from the portion for at least partially enclosing the upper body of the infant while allowing movement of a hand towards the mouth of the infant (as explained in claim 1).  Examiner notes that Applicant has not defined “a waistline” as being anything more than below the two wings, and could further define the waistline with regards to the taper such that the limitation would read over the current grounds of rejection.
Regarding claim 10, Moss discloses an infant apparel (10), comprising: a central portion (12 in between 36 and 34 on both the right and left sides and up and over the back of the infant and exclusive of pockets 32 as the pockets are distinct from what is being considered the central portion of the apparel) for at least partially enclosing an upper body of an infant (as can be seen in Fig. 2 and disclosed on p. lines 9-11, and note that 12 exclusive of pockets 32 would still enclose an upper body of an infant ); and two wings (see annotated Fig. 2), each of the two wings extending laterally away from a side (30a/30b) of the central portion (as can be seen in annotated Fig. 2), wherein a front and a back of the central portion are each only a single layer of material thick (as disclosed, the garment is made of a fabric, and the only additional layer is disclosed at pockets 32 which is not considered part of the central portion as it is a structure distinct separate from the central portion and therefore the central portion is only a single layer of material thick); wherein each of the two wings is configured to surround and retain an arm of the infant in a hand-raised and elbow-bent position to a respective side of the infant (as can be seen in Fig. 4, hand 42 is raised while the elbow is bent and within the wing where there is only one layer of material; Examiner notes that the term "retain" is very broad and merely means "to be able to hold or contain" (Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com) and as the wing portion is able to contain the arm in an elbow-bent, hand raised configuration then it meets the claim limitation inasmuch as has been claimed and inasmuch as Applicant’s structure is able to “retain” the arm without further structural limitations), and wherein the apparel is configured to retain an arm of the infant in each of the two wings to prevent full extension of the arm of the infant (as can be seen in Fig. 4) while allowing sufficient movement such that the wing allows the infant to move a hand to a mouth of the infant (as on at least one infant, enough movement would be allowed as such a position as seen in Fig. 4 places the hands near the face in a position where the hands are capable of being accessed by the mouth though small movement of the hands and head); and wherein each of the two wings includes a wing tip at an upper portion of the wing (see annotated Fig. 2), 
Regarding claim 11, Moss discloses further comprising a waistline below the two wings (see annotated Fig. 2 and note that one at least one wearer with a long torso, the actually waistline can be considered to be at the line shown in annotated Fig. 2) and an uppermost periphery of the apparel (see annotated Fig. 2), wherein a distance as measured from a most lateral part (at the wing tip) of one of the two wings to the waistline is smaller than a distance as measured from the uppermost periphery of the apparel to the waistline (as can be understood from the relative dimensions of annotated Fig. 2), such that the two wings restrict movement of the arm of the infant away from the portion for at least partially enclosing the upper body of the infant while allowing movement of a hand towards the mouth of the infant (as explained in claim 10).  Examiner notes that Applicant has not defined “a waistline” as being anything more than below the two wings, and could further define the waistline with regards to the taper such that the limitation would read over the current grounds of rejection.
Regarding claim 12, Moss discloses herein each of the wings has a wing tip at an uppermost portion of the wing (see annotated Fig. 2) when the infant is wearing the infant apparel (as shown in Fig. 4, when worn, the wing tips are still located at an uppermost portion of the wing).
Regarding claim 13, Moss discloses wherein the central portion (12) tapers in below each of the two wings (as can be seen in annotated Fig. 2) such that the central portion is configured to prevent passage of an elbow of the infant out of the wings (as shown in figure 4, the device is configured such that the infant’s elbow is bent with the elbow up to the hand placed in the area beyond line 36 with the elbow and arm held in that area by line 36 thus restricting movement of the arms).
Regarding claim 14, Moss discloses wherein the central portion (12) is configured to cup each elbow of the infant to prevent passage of the elbows from moving out of the wings (as the shape of the upper portion and wings of Moss are almost identical in the area of the elbow, and each taper as seen in annotated Fig. 2, then Moss meets the limitation as Applicant recites in para. 0107, “the wing portion 140 is shaped to taper in towards the bodice portion near the garment waist line (refer line "Y" in Figure 1) under the bent elbow, thereby cupping the bent elbow and further assisting to support the hands up near the face and to restrict the infant from moving the hands away from the face, by preventing passage of the arm out of the wing portion” thereby indicating that the tapering is responsible for the cupping and elbow movement prevention).
Regarding claim 21, Moss discloses wherein the central portion (10) includes a neck hole (20) at an upper portion of the central portion (as can be seen in Fig. 2).
Regarding claim 31, Moss discloses wherein each of the wings is sized to restrain movement of the arm from exiting the wings into the portion that at least partially encloses the upper body of the infant, such that the two wings are configured to restrict the arms of the infant from moving over a torso of the infant within the portion that at least partially encloses the upper body of the infant (as best as can be understood, such a limitation is dependent on the size and upper body strength of an infant, and there is at least one infant, such as an infant who is considered large, when wearing the apparel, the apparel would be so snug as to restrain the arms and restrict them from exiting the wings).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss as applied to claims 1 and 10 above, and further in view of Spell (US 8191189).
Regarding claims 4 and15, Moss discloses all the limitations of claims 1 and 10, above, but does not expressly disclose wherein each of the two wings is configured to fit around the arm of the infant, thereby hugging the arm towards a respective side of the upper body of the infant.
Spell teaches a swaddling suit (1) for swaddling an infant, wherein the swaddling suit comprises a material which includes elastic yarn (see col. 4, lines 35-50 where the suit can comprise spandex). Such a material resiliently stretches and therefore are interpreted as being capable of providing a fit where the garment will “hug” the body, and therefore would be capable of allowing the wings to fit snugly around the arm of the infant, thereby hugging the arm towards the respective side of the upper body of the infant 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to form the suit of Moss from a material that includes spandex as taught by Spell in order to use a material that “at least partially immobilizes an infant's arms while placing gentle, even pressure on the torso” (see col. 1, lines 59-62 of Spell).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claims 5 and 16, Moss discloses all the limitations of claims 1 and 10 above but does not expressly disclose wherein the portion/upper portion/central portion is configured to hug contours of the upper body/each upper limb of the infant.
Spell teaches a swaddling suit (1) for swaddling an infant, wherein the swaddling suit comprises a material which includes elastic yarn (see col. 4, lines 35-50 where the suit can comprise spandex). Such a material resiliently stretches and therefore are interpreted as being capable of providing a “snug” fit where the garment will “hug” the body and would therefore be capable of hugging the contours of the upper body/limbs of the infant.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to form the suit of Moss from a material that includes spandex as taught by Spell in order to use a material that “at least partially immobilizes an infant's arms while placing gentle, even pressure on the torso” (see col. 1, lines 59-62 of Spell).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claims 8 and 19, Moss discloses all the limitations of claims 1 and 10, above, but does not expressly disclose wherein at least of at least one of the two wings includes a resilient material that is configured to retain the arm of the infant in the hand-raised and elbow-bent position while allowing the infant to move a hand to the mouth of the infant.
Spell teaches a swaddling suit (200) for swaddling an infant, wherein at least a portion of one of the two wings (area approximately between 215 and 230 as shown in Fig. 3) is made of a resilient material (see col. 4, lines 35-50 where the suit can comprise spandex which is known as a material that resiliently stretches).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to form the suit of Moss from a material that includes spandex as taught by Spell in order to use a material that “at least partially immobilizes an infant's arms while placing gentle, even pressure on the torso” (see col. 1, lines 59-62 of Spell).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
When used in combination, as the wings of Moss allows for the raised hand, elbow bent position, and the material used is resilient and partially immobilizes the infant’s arms then is capable of retaining the arm of the infant in the hand-raised and elbow-bent position while allowing the infant to move a hand to the mouth of the infant.
Regarding claim 20, Moss discloses all the limitations of claim 10 above, but does not expressly disclose wherein at least a portion of at least one of the two wings includes a resilient material that is configured to retain the arm of the infant in the hand-raised and elbow-bent position inhibiting the infant from moving the hand laterally away from the upper body of the infant.
Spell teaches a swaddling suit (200) for swaddling an infant, wherein at least a portion of one of the two wings (area approximately between 215 and 230 as shown in Fig. 3) is made of a resilient material (see col. 4, lines 35-50 where the suit can comprise spandex which is known as a material that resiliently stretches).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to form the suit of Moss from a material that includes spandex as taught by Spell in order to use a material that “at least partially immobilizes an infant's arms while placing gentle, even pressure on the torso” (see col. 1, lines 59-62 of Spell).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
When used in combination, as the wings of Moss allows for the raised hand, elbow bent position, and the material used is resilient and partially immobilizes the infant’s arms then is capable of retaining the arm of the infant in the hand-raised and elbow-bent position and as the ends of the wings are closed, the material therefore inhibits the infant from moving the hand laterally away or outward from the upper body of the infant because it is contained within the wings and hugged toward the body as resilient materials tend toward their natural unstretched state.


    PNG
    media_image1.png
    782
    568
    media_image1.png
    Greyscale

Annotated Fig. 2 (Moss)

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Examiner notes, in light of the limitation, “wherein the upper portion does not include and internal pocket” in claim 22, no prior art rejection has been included for claim 21 and its dependents claims 23-26 and 28-30.
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 rejections of claim 1 as being anticipated by Moss, applicant argues that Moss does fails to teach or suggest “wherein each of the two wings is sized large enough to surround and retain an arm of the infant in a hand raised and elbow-bent position to a respective side of the infant” because “Moss explicitly teaches against” such a limitation and “instead directed to providing the opposite structure given the stated purpose of the body suit 10 in Moss” (Remarks, p. 11, 2nd full para.) and such modification would not be obvious and would render the invention of Moss unsuitable for it’s intended use (Remarks, p. 12).
Examiner respectfully disagrees. First, Examiner notes the rejection at hand is an anticipation rejection under 35 USC 102 and no modifications have been made to Moss to meet the claim limitations and therefore Applicant’s arguments regarding obviousness are moot.  Second, Moss does not teach against such a limitation as there is no disclosure in Moss that the wings are not “sized large enough to surround and retain an arm of the infant in a hand raised and elbow-bent position to a respective side of the infant”.  While Moss does teach a suit serving to prevent an infant’s arms from being positioned between a car seat belt and the infant’s torso when swaddled in the car and on p. 5, lines 14-15, Moss discloses “the pockets 32 are sized and positioned so that the baby’s hand 42 and lower arm 44 may be positioned in the pocket, with the hands extending into the triangular end near the junction of the waist and aperture 20”, such disclosure and intended use does not prevent the wings from being “sized large enough to surround and retain an arm of the infant in a hand raised and elbow-bent position to a respective side of the infant”.  As shown in Fig. 4, and easily understood by one having ordinary skill in the art, if the hands are not placed in the pocket, the wings are sized large enough to surround and retain an arm of the infant in a hand-raised and elbow-bent position for three reasons.  The first being under the principles of broadest reasonable interpretation “retain” is a broad term which can be interpreted as "to be able to hold or contain" (Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).  As such, as the arm of the infant can be in such a position in the wing, then the wing is able to contain the arm in such a position and therefore reads on the claim limitations inasmuch as has been claimed as it has not been claimed that the arms are restrained or locked.  Second, it is noted that the apparel will fit differently sized infants in different manners and an intended size of the wings to the wearer anatomy is functional and not patentably significant.  For example, when placing at least one infant, such as an infant on the larger end of the all infants, in a given infant sized suit, the wings would be sized so that they would surround and retain an arm of the infant in a hand raised and elbow-bent position to a respective side of the infant, and therefore Moss meets the limitation.  And third, Moss meets the claim limitation inasmuch as Applicant’s invention meets the limitation.  Examiner specifically notes that Applicant’s invention does not have any structural mechanism to retain the arm in the claimed position other than shape or and being perfectly sized for a particular infant.  As for shape, both Moss in Fig. 2 and the instant application can be seen as having a very similar shape in the upper body and wings as Fig. 1A of the instant and application and therefore one having ordinary skill in the art would reasonably expect they could each retain the infant’s arm in the claimed position.  This is further evidenced by Fig. 1C of parent patent US 9179711 as shown below where it can be seen that when perfectly sized for an particular infant, the wings retain the arms.  However, there is no further mechanism to prevent the arms from moving toward the center of the body and other than the pocket of Moss, the structure is the same.  Further, if a much smaller infant is placed in the same garment, the hands would not be retained in the wings in a hand-raised elbow-bent configuration.  And as the Applicant is claiming the product and not a combination of the product and child or a method including the product and the child, then inasmuch as has been claimed and each have similar shape, at least on one infant, one having ordinary skill in the art reasonably expect the wings could each retain the infant’s arm in the claimed position.

    PNG
    media_image2.png
    862
    474
    media_image2.png
    Greyscale

Fig. 1C (US 9179711)
 
Regarding the 35 USC 102 rejections of claim 10 as being anticipated by Moss, applicant argues that Moss does fails to teach or suggest “wherein a front and a back of the central portion are each only a single layer of material thick”.  This argument has been considered but is moot because the argument does not apply to the current grounds of rejection.  Applicant’s argument, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant submits that the dependent claims are patentable based on their dependencies from claims 1 and 10; however, as discussed in the rejection below and in the arguments above, claims 1 and 10  are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the dependent claims have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732